Title: To George Washington from Thomas Mifflin, 22 February 1797
From: Mifflin, Thomas
To: Washington, George


                        
                            
                            Sir, 
                             February 22nd 1797.
                        
                        Upon this auspicious day—and in contemplation of an approaching public event,
                            the most affecting, which can ever occur to us, either as Men, as Citizens, or as your
                            former fellow Soldiers, we desire to congratulate, and address you.
                        As Men we offer to you the homage of a pure and heartfelt affection—As Citizens
                            we express to you the gratitude, which results from a just sense of the highest
                            obligations—and as fellow-Soldiers we declare the respectful and inviolable attachment,
                            which we feel to a beloved and venerated Chief.
                        The moment, in which America is to lose the public services of her most
                            illustrious Citizen, would indeed be inconsolable, did not the review of his wise, firm, and
                            virtuous administration, as Chief Magistrate, present a series of conduct, which it will be
                            the pride and happiness of his Successors to emulate and attain.
                        With this consolatory reflection, we naturally associate the proud sentiment
                            that, in the instance of your dignified retirement from office, our country will exhibit to
                            the world the rare and interesting spectacle that official station and authority are not
                            required to obtain and to continue the utmost distinction among mankind, or to command the
                            highest degree of their admiration and applause.
                        To that gracious Providence, whose goodness has heretofore preserved you a
                            prime Agent of human happiness, we prefer our fervent supplications for your present and
                            future felicity. Signed by order and on behalf of the Society—February 22nd 1797.
                        
                            Tho. Mifflin
                            
                        
                    